DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 has been considered by the examiner and made of record in the application file.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
	Regarding claims 15, 21, 27 and 33, on pages 9-10 of the remarks: 	the applicant asserts Chen '204 [US 2012/0294204 A1] fails to disclose “identifying a first downlink assignment index (DAI) in a first physical downlink control channel (PDCCH) corresponding to a physical uplink shared channel (PUSCH) on a first serving cell; determining, based on the first DAI, a number of downlink subframes for which ACK/NACK feedback is required; [and] determining a number of ACK/NACK bits based on the number of downlink subframes for which the ACK/NACK feedback is required in the first serving cell” and “if the first serving cell is configured to a first transmission mode, the number of the ACK/NACK bits is determined as twice the number of the downlink subframes” since

The examiner respectfully disagrees.
	After careful consideration of the provisional applications as well as applicant’s arguments, it has been determined that the publication of Chen teaches identifying a first downlink assignment index (DAI) in a first physical downlink control channel (PDCCH) (downlink assignment index (DAI) for UE for ACK/NACK (A/N) for physical downlink control channel (PDCCH) (first PDCCH); para. 61) which is supported in Chen '204 in para. 46 with “PDCCH 316 may convey ... downlink assignment index (DAI)”, “DAI may ... facilitate more efficient ACK/NAK feedback” and “DAI denotes the accumulative number of PDCCH(s) with assigned PDSCH transmission(s)”; corresponding to a physical uplink shared channel (PUSCH) on a first serving cell (control information (A/N) on PUSCH; para. 34, para. 55, para. 61) which is supported in determining, based on the first DAI, a number of downlink subframes for which ACK/NACK feedback is required (UE uses DAI to determine subframes with PDSCH {subframes on first cell that require A/N feedback}; para. 61) which is supported in Chen '204 in para. 46 with “PDCCH 316 may convey ... downlink assignment index (DAI)”, “DAI may ... facilitate more efficient ACK/NAK feedback” and “DAI denotes the accumulative number of PDCCH(s) with assigned PDSCH transmission(s)”; determining a number of ACK/NACK bits based on the number of downlink subframes for which the ACK/NACK feedback is required in the first serving cell (eNB supports one (first serving cell) or multiple (first serving cell and second serving cell) cell; para. 18, number of A/N bits determined by number of DL subframes; para. 69, UE transmits control information (A/N) on PUSCH on assigned resource blocks; para. 34, number of A/N bits impacts resource determination for control information on PUSCH; para. 55, each component carrier has own HARQ and transmission configuration parameters; para. 46 indicating first serving cell having own A/N bits for downlink subframes for first serving cell) which is supported in Chen '204 in para. 70 with “UE may transmit ACK/NACK feedback ... via the resource indicated by the ACK/NACK resource indicator, ... and may provide ACK/NACK feedback for one or if the first serving cell is configured to a first transmission mode, the number of the ACK/NACK bits is determined as twice the number of the downlink subframes (for particular transmission mode (first transmission mode), number of bits to feedback (A/N FB) is 2x M (number of DL subframes); para. 67 lines 11-23) which is supported in Chen '204 in para. 78 with “uplink control channel resource is transmitted on the uplink subframe of the primary carrier and where ACK/NACK feedback is provided for one or more downlink subframes associated with the primary carrier and the one or more secondary carriers” and para. 53 with “one UL subframe 402 may be used to provide feedback (e.g., ACK/NACK) for multiple (N) (e.g., N=1, 2, 3, 4, 9) DL subframes”.
Applicant’s arguments with respect to claim(s) 39-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 17, 21, 27, 33, and 39-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2012/0294204 A1, including citations from US provisional application no. 61/414,351) hereinafter Chen204 in view of Chen et al. (US 2012/0257552 A1, including citations from US provisional application no. 61/474,219) hereinafter Chen552.
Regarding claim 15, Chen204 teaches a method for transmitting ACK/NACK information by a user equipment (UE) in a wireless communication system employing time division duplex (TDD) (UE transmitting ACK/NACK (A/N), TDD; para. 78, UE 120 Fig. 1), the method comprising: identifying a first downlink assignment index (DAI) in a first physical downlink control channel (PDCCH) (DAI for UE for A/N for PDCCH (first PDCCH); para. 51) corresponding to a physical uplink shared channel (PUSCH) on a first serving cell (control information (A/N) on PUSCH; para. 34, para. 55, para. 51, supported in the PGPub of Chen204 in para. 49 with “The UE may transmit ... control information (A/N) in a physical UL shared channel (PUSCH) on the assigned resource blocks in the data section”, para. 51 with “number of bits allocated to ACK/NACK, ... The number of ACK/NACK bits may impact ... resource determination for uplink control information (UCI) (A/N) when the UCI is piggybacked on PUSCH”, and para. 85 with “downlink grant includes ... a DAI for an uplink subframe ... with an ACK/NACK resource indicator”); determining, based on the first DAI, a number of downlink subframes for which ACK/NACK feedback is required (UE uses DAI to determine subframes with PDSCH; para. 51 indicating subframes on first cell that require A/N feedback, supported in the PGPub of Chen204 in para. 46 with “PDCCH 316 may convey ... downlink assignment index (DAI)”, “DAI may ... facilitate more efficient ACK/NAK feedback” and “DAI denotes the accumulative number of PDCCH(s) with assigned PDSCH transmission(s)”); determining a number of ACK/NACK bits based on the number of downlink subframes for which the ACK/NACK feedback is required in the first serving cell (eNB supports one (first serving cell) or multiple (first serving cell and second serving cell) cell; para. 18, number ; and transmitting the ACK/NACK information having the number of ACK/NACK bits on the PUSCH on the first serving cell (control information (A/N) transmitted on PUSCH [; para. 34, para. 55, para. 51, UE transmits control information (number of A/N bits to be fed back) on PUSCH on assigned resource blocks; para. 34, number of A/N bits impacts resource determination for control information on PUSCH; para. 55 indicating A/N feedback required in first serving cell, number of A/N bits determined by number of DL subframes; para. 59),  wherein the UE is configured with a plurality of serving cells including the first serving cell (eNB supports one (first serving cell) or multiple (first serving cell and second serving cell) cell; para. 18, multiple component carriers (multiple serving cells) serve UE; para. 43) wherein the first DAI is different than a second DAI in a second PDCCH corresponding to a PUSCH on a serving cell other than the first serving cell among the plurality of serving cells (eNB supports one (first serving cell) or multiple (first serving cell and second serving cell) cell; para. 18, multiple component carriers (multiple serving cells) serve UE; para. 43, each component carrier has own transmission configuration  and wherein, if the first serving cell is configured to a first transmission mode, the number of the ACK/NACK bits is determined as twice the number of the downlink subframes (for particular transmission mode (first transmission mode), number of bits to feedback (A/N FB) is 2x M (number of DL subframes); para. 67 lines 11-23, supported in the PGPub of Chen204 in para. 78 with “uplink control channel resource is transmitted on the uplink subframe of the primary carrier and where ACK/NACK feedback is provided for one or more downlink subframes associated with the primary carrier and the one or more secondary carriers” and para. 53 with “one UL subframe 402 may be used to provide feedback (e.g., ACK/NACK) for multiple (N) (e.g., N=1, 2, 3, 4, 9) DL subframes”).
	Chen204 does not explicitly disclose wherein, the first serving cell is configured to have a different TDD uplink-downlink configuration than a second serving cell of the plurality of serving cells.
	However, in the same field of endeavor, Chen552 teaches wherein, the first serving cell is configured to have a different TDD uplink-downlink configuration than a second serving cell of the plurality of serving cells (UE configured with up to 5 component carriers (CCs) (plurality of serving cells) for carrier aggregation (CA); para. 76, aggregation of TDD (aggregation of CCs/plurality of serving cells) of different DL/UL configuration; para. 78 where CC having different DL/UL configuration from first serving cell is second serving cell).
 to provide the technique of Chen552 to the system of Chen204 in order to improve ACK/NACK feedback, where Chen204’s system of aggregation (page 11) along with Chen552’s aggregation of different uplink/downlink configuration (para. 78) improves the system by enabling more flexibility in deployment.
	Regarding claim 17, the combination of Chen204 and Chen552, specifically Chen204 teaches wherein the downlink subframes of the first serving cell comprise subframes that are to be acknowledged by the ACK/NACK bits (in release 8, DAI present in DCI (DCI transmitted in first serving cell), UE uses DAI to determine subframes with PDSCH (subframes that require A/N feedback); para. 51).

	Regarding claim 21, Chen204 teaches a method for receiving ACK/NACK information by a base station in a wireless communication system employing time division duplex (TDD) (BS receives ACK/NACK (A/N), TDD; para. 78, BS 110a Fig. 1), the method comprising: transmitting control information including a first downlink assignment index (DAI) on a first physical downlink control channel (PDCCH) (DAI transmitted by BS for A/N for PDCCH (first serving cell); para. 51) corresponding to a physical uplink shared channel (PUSCH) on a first serving cell (control information (A/N) on PUSCH (first serving cell); para. 34, para. 55, para. 51, supported in the PGPub of Chen204 in para. 49 with “The UE may transmit ... control information (A/N) in a physical UL shared channel (PUSCH) on the assigned resource blocks in the data section”, para. 51 with “number of bits allocated to ACK/NACK, ... The number of ACK/NACK bits may impact ... resource determination for uplink control ; and receiving, from the UE receiving the first DAI, the ACK/NACK information on the PUSCH on the first serving cell (eNB supports one cell (first serving cell) or multiple cells (first serving cell and second serving cell); para. 18, multiple component carriers (multiple serving cells) serve UE; para. 43, each component carrier has own transmission configuration parameters; para. 46, DAI for UE for A/N, control information (A/N) on PUSCH (first serving cell where PUSCH is BS receiving from UE); para. 34, para. 55, para. 51, supported in the PGPub of Chen204 in para. 49 with “The UE may transmit ... control information (A/N) in a physical UL shared channel (PUSCH) on the assigned resource blocks in the data section”, para. 51 with “number of bits allocated to ACK/NACK, ... The number of ACK/NACK bits may impact ... resource determination for uplink control information (UCI) (A/N) when the UCI is piggybacked on PUSCH”, and para. 85 with “downlink grant includes ... a DAI for an uplink subframe ... with an ACK/NACK resource indicator”), wherein a number of ACK/NACK bits of the ACK/NACK information is determined based on a number of downlink subframes for which ACK/NACK feedback is required in the first serving cell (eNB supports one (first serving cell) or multiple (first serving cell and second serving cell) cell; para. 18, number of A/N bits determined by number of DL subframes; para. 59, UE transmits control information (A/N) on PUSCH on assigned resource blocks; para. 34, number of A/N bits impacts resource determination for control information on PUSCH; para. 55, each component carrier has own HARQ and transmission configuration parameters; para. 46 and Fig. 6 indicating first serving cell , wherein the number of downlink subframes for which the ACK/NACK feedback is required in the first serving cell is based on the first DAI (each component carrier has own transmission configuration parameters; para. 46, UE uses DAI to determine subframes with PDSCH (subframes on first serving cell that require A/N feedback); para. 51), wherein the UE is configured with a plurality of serving cells including the first serving cell (eNB supports one cell (first serving cell) or multiple cells (first serving cell and second serving cell); para. 18, multiple component carriers (multiple serving cells) serve UE; para. 43), wherein the first DAI is different than a second DAI in a second PDCCH corresponding to a PUSCH on a serving cell other than the first serving cell among the plurality of serving cells (eNB supports one cell (first serving cell) or multiple cells (first serving cell and second serving cell); para. 18, multiple component carriers (multiple serving cells) serve UE; para. 43 , each component carrier has own transmission configuration parameters; para. 46, DAI for UE for A/N for PDCCH (first PDCCH); para. 51 where each CC having an independent transmission configuration, where each DAI configuration is different and thus first and second DAI being different, and each CC having DAI on PDCCH for a corresponding PUSCH) and wherein, if the first serving cell is configured to a first transmission mode, the number of the ACK/NACK bits is determined as twice the number of the downlink subframes (for particular transmission mode (first 
	Chen204 does not explicitly disclose wherein, the first serving cell is configured to have a different TDD uplink-downlink configuration than a second serving cell of the plurality of serving cells.
	However, in the same field of endeavor, Chen552 teaches wherein, the first serving cell is configured to have a different TDD uplink-downlink configuration than a second serving cell of the plurality of serving cells (UE configured with up to 5 component carriers (CCs) (plurality of serving cells) for carrier aggregation (CA); para. 76, aggregation of TDD (aggregation of CCs/plurality of serving cells) of different DL/UL configuration; para. 78 where CC having different DL/UL configuration from first serving cell is second serving cell).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Chen552 to the system of Chen204 in order to improve ACK/NACK feedback, where Chen204’s system of aggregation (page 11) along with Chen552’s aggregation of different uplink/downlink configuration (para. 78) improves the system by enabling more flexibility in deployment.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 15, including transceiver (element 458 and element 464; Fig. 4 Chen204) at least one processor coupled with the transceiver (element 480; Fig. 4 Chen204).

	Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 21, including transceiver (element 420 and element 438; Fig. 4 Chen204) at least one processor coupled with the transceiver (element 440; Fig. 4 Chen204).

	Regarding claim 39, the combination of Chen204 and Chen552, specifically Chen204 teaches if the first serving cell is configured to a second transmission mode, the number of ACK/NACK bits equals the number of downlink subframes (for particular transmission mode being configured mode with a DL grant (second transmission mode), an A/N bit is used for a DL subframe; para. 67 lines 11-23).

	Regarding claim 40, the combination of Chen204 and Chen552, specifically Chen204 teaches if the first serving cell is configured to a second transmission mode, the number of ACK/NACK bits equals the number of downlink subframes (for particular transmission mode being configured mode with a DL grant (second transmission mode), an A/N bit is used for a DL subframe; para. 67 lines 11-23).

Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 39.

	Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Lin (US 2010/0165939 A1) discloses a method and apparatus for improving ACK/NACK bundling.
	Luo et al. (US 2011/0243012 A1) discloses feedback of control information for multiple carriers.
	Gauvreau et al. (US 2014/0161002 A1) discloses a method and apparatus for operating supplementary cells in licensed exempt spectrum.

	The examiner notes US provisional application no. 61/414,351 (Chen204) and US provisional application no. 61/474,219 (Chen552) have been included in the OA of 7/10/2020 and thus, are not included in the instant OA.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413